              Case 2:19-cv-01410-JCC Document 69 Filed 04/15/21 Page 1 of 3




1                                                               The Honorable John C. Coughenour
                                                                 United States District Court Judge
2                                                                The Honorable Mary Alice Theiler
                                                                    United States Magistrate Judge
3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9    RODNEY WHEELER,                                       )
                                                           )
10                                            Plaintiff,   )   No. 2: 19-cv-01410-JCC-MAT
                                                           )
11                 vs.                                     )
                                                           )   STIPULATION AND ORDER FOR
12   ELEANOR BROGGI, et al.,                               )   DISMISSAL OF DEFENDANTS
                                                           )   ELEANOR BROGGI AND
13                                         Defendants.     )   MATTHEW OLMSTEAD
                                                           )
14                                                         )

15                                         STIPULATION

16
            IT IS HEREBY STIPULATED between the plaintiff and defendants, parties to the
17
     above-entitled action, that the same be dismissed, with prejudice, as to defendants ELEANOR
18   BROGGI and MATTHEW OLMSTEAD, without costs or attorney’s fees.

19   //

20   //

     //
21
     //
22
     //
23
     STIPULATION AND ORDER FOR DISMISSAL
     OF DEFENDANTS ELEANOR BROGGI AND                                Daniel T. Satterberg, Prosecuting Attorney
     MATTHEW OLMSTEAD                                                CIVIL DIVISION, Litigation Section
                                                                     900 King County Administration Building
     [19-cv-01410-JCC-MAT] - 1                                       500 Fourth Avenue
                                                                     Seattle, Washington 98104
                                                                     (206) 296-0430 Fax (206) 296-8819
               Case 2:19-cv-01410-JCC Document 69 Filed 04/15/21 Page 2 of 3




1    DATED this 14th day of April, 2021

2     DANIEL T. SATTERBERG                              MACDONALD HOAGUE &BAYLESS
      King County Prosecuting Attorney
3
      By: /s Ann M. Summers
4        /s Carla B. Carlstrom                          By: /s Tiffany Cartwright              .
      ANN M. SUMMERS, WSBA #21509                       TIFFANY CARTWRIGHT, WSBA #43564
5     CARLA B. SUMMERS, WSBA #27521                     TIMOTHY FORD, WSBA #5986
      Attorney for King County Defendants               Attorneys for Plaintiff Rodney Wheeler
6

7
                                                  ORDER
8
            THIS MATTER having come on regularly for hearing upon the foregoing stipulation of
9
     the parties hereto, and the Court being fully advised in the premises, now, therefore, it is hereby,
10
            ORDERED, ADJUDGED and DECREED that defendants Eleanor Broggi and Matthew
11
     Olmstead are hereby DISMISSED WITH PREJUDICE from this matter, without costs or
12
     attorney’s fees.
13

14
            DONE IN OPEN COURT this 15th day of April 2021.
15

16

17

18

19
                                                    _______________________________
20                                                  Honorable John C. Coughenour

21

22

23
     STIPULATION AND ORDER FOR DISMISSAL
     OF DEFENDANTS ELEANOR BROGGI AND                                    Daniel T. Satterberg, Prosecuting Attorney
     MATTHEW OLMSTEAD                                                    CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     [19-cv-01410-JCC-MAT] - 2                                           500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
              Case 2:19-cv-01410-JCC Document 69 Filed 04/15/21 Page 3 of 3




1    Presented by:

2    DANIEL T. SATTERBERG
     King County Prosecuting Attorney
3
     By: /s Ann M. Summers
4       /s Carla B. Carlstrom
     ANN M. SUMMERS, WSBA #21509
5    CARLA B. SUMMERS, WSBA #27521
     Attorneys for King County Defendants
6

7    Copy received; approved as to form;
     Notice of Presentation waived:
8
     MACDONALD HOAGUE &BAYLESS
9

10
     By: /s Tiffany Cartwright
11   TIFFANY CARTWRIGHT, WSBA #43564
     TIMOTHY FORD, WSBA #5986
12   Attorneys for Plaintiff Rodney Wheeler

13

14

15

16

17

18

19

20

21

22

23
     STIPULATION AND ORDER FOR DISMISSAL
     OF DEFENDANTS ELEANOR BROGGI AND                     Daniel T. Satterberg, Prosecuting Attorney
     MATTHEW OLMSTEAD                                     CIVIL DIVISION, Litigation Section
                                                          900 King County Administration Building
     [19-cv-01410-JCC-MAT] - 3                            500 Fourth Avenue
                                                          Seattle, Washington 98104
                                                          (206) 296-0430 Fax (206) 296-8819
